Citation Nr: 0709214	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  

For good cause shown, namely his advanced age, the veteran's 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he was exposed to small arms fire, 
artillery, heavy equipment, grenades, flares, and aircraft 
during his military service.  He alleges that such in-service 
noise exposure resulted in current bilateral hearing loss and 
tinnitus.  Therefore, the veteran claims that service 
connection is warranted for such disabilities.  

The Board finds that a remand is necessary in order to 
attempt to obtain the veteran's service medical records.  
Specifically, the April 2004 rating decision noted that the 
veteran's service medical records had been requested from the 
National Personnel Records Center (NPRC), but had not been 
received.  There is no record contained in the claims file of 
such request nor is there a record of a response from NPRC.  
Therefore, another attempt should be made to obtain from 
NPRC, or any alternate source, the veteran's service medical 
records.  If the records are unobtainable, an attempt to 
reconstruct the veteran's service medical records should be 
made.  In this regard, if it is necessary, the veteran may be 
requested to fill out NA Forms 13055 (Request for Information 
Needed to Reconstruct Medical Data) and 13075 (Questionnaire 
About Military Service).  

Also, the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the claims now before the Board.  In a letter 
dated in December 2003, the veteran was advised of the 
evidence necessary to substantiate his service connection 
claims as well as his and VA's respective responsibilities in 
obtaining such evidence.  However, such letter did not 
request that the veteran to provide any evidence in his 
possession that pertains to his claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, during the 
pendency of the appeal, the United States Court of Appeals 
for Veterans Claims held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been advised of the type of evidence 
necessary to establish an initial rating or effective date 
for the disabilities now on appeal.  Therefore, this remand 
for substantive development will also enable VA to provide 
appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish both an initial rating 
and an effective date for the disabilities on appeal as well 
as request that he send any evidence pertinent to his claims 
to VA.  

Accordingly, the case is REMANDED for the following action:


1. The veteran should be sent a VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish an initial rating and an 
effective date for his service connection 
claims now on appeal and request that the 
veteran submit any evidence in his 
possession that pertains to his claims in 
accordance with Dingess/Hartman and 
Pelegrini, supra.  


2.  A search should be conducted for the 
veteran's service medical records.  If 
necessary, the veteran may be requested to 
fill out NA Forms 13055 (Request for 
Information Needed to Reconstruct Medical 
Data) and 13075 (Questionnaire About 
Military Service).  Requests should be made 
in order to obtain the veteran's service 
medical records from appropriate sources, to 
include NPRC, any alternate sources, or via 
reconstruction.  A response, negative or 
positive should be documented in the claims 
file.  Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All attempts 
to obtain or reconstruct the veteran's 
service medical records should be 
documented.


3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
of entitlement to service connection 
should be readjudicated.  The entirety of 
the evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



